Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2012/158664 to Barker in view of U.S. Patent Pub. No. 2018/0334600 to Schlumpf.
As to claims 1-4, Barker discloses a liquid polyurethane adhesive comprising two components that includes a polyurethane prepolymer comprises reactive monomer such as polymeric MDI with functionalities that range from 2 to 10, preferably 2.7 and 3 (See Examples), polyether polyols with molecular weights that range from 5,000 to 12,000 (0015), hydrophobic fumed silica as filler (0018), catalysts (0024), and stabilizers (0025).
Barker does not teach the claimed stabilizer and the claimed catalyst.
However, the combination of B-alkylated benzenesulfonamides (0046-0048) and 2,2’-dimorpholinodiethyl ether (DMDEE) (0056) was known at the time of invention as suitable for polyurethane adhesives.  This is supported by Schlumpf.  
At the time of filing it would have been obvious to add the sulfonamide plasticizers/stabilizers taught in Schlumpf to the adhesive composition of Barker to improve fuel resistance (0052).  Further, the addition of the claimed catalyst would have been obvious and given a person of ordinary skill in the art a reasonable expectation of success that the catalyst would catalyze the isocyanate/hydroxy reaction as taught in Schlumpf (0056).
As to claims 6-7, Barker discloses 26 to 54 parts by weight of polymeric MDI and 24 to 58 parts by weight of the polyether polyol component (Table 1).  It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See MPEP 2144.05.  In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use more or less of the polyisocyanate component that falls within the claimed range based on prior art presented that disclosed wherein increasing the amount of polymeric MDI directly results in an increase in crosslinking (0016) and will increase the modulus or stiffness of the polymer at elevated temperature (0007).
As to claim 9, Barker in view of Schlumpf teach 10 to 40 wt% of the sulfonamide plasticizer based on the total content of the polyurethane and 50% of said plasticizer is the sulfonamide (0051-0052).  Accordingly, it would have been obvious to decrease the content of plasticizer within the claimed range to aid in fuel resistance (0052).
As to claim 10, Barker in view of Schlumpf teach 0.1 to 2 wt% of catalyst is suitable for speeding up the reaction of isocyanate and hydroxy component (0058).
As to claim 11, Barker discloses up to 5% by weight of fumed silica is added to prepolymer (0014).
As to claim 12, Barker discloses additional additives such as antioxidants (0025).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2012/158664 to Barker in view of U.S. Patent Pub. No. 2018/0334600 to Schlumpf that has been explained above and is applied here as such in view of U.S. Patent No. 4,267,044 to Kroplinski et al.
As to claims 5 and 8, Barker discloses a liquid polyurethane adhesive comprising two components that includes a polyurethane prepolymer comprises reactive monomer such as polymeric MDI with functionalities that range from 2 to 10, preferably 2.7 and 3 (See Examples), polyether polyols with molecular weights that range from 5,000 to 12,000 (0015), hydrophobic fumed silica as filler (0018), catalysts (0024), and stabilizers (0025).
Barker does not teach wherein the prepolymer comprises a polyamine.
Kroplinski discloses polyurethane sealants comprising a prepolymer that is the reaction product of high functional polyisocyanates and 84 to 92% by weight polyether polyols with the rest being primary amine terminated polyethers with molecular weights that range from 500 to 2000 (4:5-25).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace some of the polyether polyol of Barker with the primary amine terminated polyethers of Kroplinski to provide improved adhesion and improved thixotropic properties (2:25-30, 4:20-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/             Primary Examiner, Art Unit 1763